t c memo united_states tax_court john t barrett jr and jane w a barrett petitioners v commissioner of internal revenue respondent docket no filed date william s barrett for petitioners carmino j santaniello jr for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies and penalties in petitioners’ federal income taxes as follows year deficiency penalty pursuant to sec_6662 dollar_figure big_number dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues we must decide in the instant case are whether petitioners for taxable_year must recognize a capital_gain pursuant to the installment_sale provisions of sec_453 on petitioner john t barrett jr ’s petitioner disposition of shares shares of stock in drexel burnham lambert group inc drexel whether petitioners are entitled to a bad_debt deduction for taxable_year for the alleged worthlessness of a certain note issued by drexel to petitioner as partial consideration for the purchase of the shares and whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts and certain exhibits have been stipulated for trial pursuant to rule the parties’ stipulations are incorporated in this memorandum opinion by reference and are found accordingly except as noted below general background petitioners resided in providence rhode island when they filed their petition in the instant case petitioners reported their income and deductions for the years in issue on the basis of the cash_receipts_and_disbursements_method of accounting beginning in date and until date petitioner was employed by drexel as a stockbroker in its retail securities operation during petitioner’s employment drexel and its subsidiaries were engaged in the business of providing investment banking securities brokerage trading merchant banking and other financial services during his employment with drexel petitioner was primarily engaged in the trading of corporate bonds for drexel’s individual and corporate clients and was not involved in the high-yield or junk_bond underwriting facet of drexel’s business petitioner’s acquisition and sale of the shares during and drexel privately sold its common_stock to certain employees and drexel insiders by letter dated date drexel offered to sell to petitioner as part of its employee_stock_purchase_plan shares of its common_stock at the date book_value of dollar_figure per share on that date petitioner acquired the shares for a total purchase_price of dollar_figure by letter dated date drexel offered to sell to petitioner an additional shares of its common_stock at the fixed price of dollar_figure per share on that date petitioner acquired the additional shares for a total purchase_price of dollar_figure on two occasions after date petitioner’s big_number shares of drexel stock split 2-for-1 giving petitioner a total of big_number shares petitioner’s original cost_basis in the shares was dollar_figure petitioner never physically possessed the shares which were held in street_name in petitioner’s security account with drexel petitioner’s shares were not registered pursuant to the securities act of and there was no market on which they could be traded in accordance with the buy-back provision contained in drexel’s restated certificate of incorporation certificate the shares were nontransferable and generally could only be sold to drexel upon an employee’s termination from drexel pursuant to the certificate the price drexel would pay for the shares was set at their aggregate net_book_value pursuant to the recommendation of a consultant that its retail securities operation be sold drexel announced on or about date that it was disposing of the operation of which petitioner was an employee to smith barney harris upham inc and the sale occurred on date as a consequence of the sale petitioner’s employment with drexel was terminated which precipitated the mandatory redemption of the shares pursuant to the terms of the certificate drexel notified petitioner by letter dated date that pursuant to the buy-back we accordingly do not accept the suggestion in the parties' stipulation that petitioner owned only big_number shares of drexel stock throughout the period that he held the shares 93_tc_181 provision in the certificate it intended to purchase the shares because of the cessation of his employment with drexel the per- share purchase_price was set at the adjusted book_value on date which was dollar_figure pursuant to the terms of the certificate petitioner was entitled to contest drexel’s determination of the book_value of the shares in date effective date drexel redeemed the shares in exchange for a cash payment of dollar_figure and a subordinated note note dated date in the principal_amount of dollar_figure the note was nonnegotiable and could not be encumbered or disposed of without the consent of drexel the note provided for two principal payments the first in the amount of dollar_figure was payable on date and the second in the amount of dollar_figure was payable on date interest accrued on the unpaid principal balance and was payable semiannually on june and december on august and date drexel paid petitioner interest on the principal_amount of the note pursuant to its terms events preceding the bankruptcy of drexel in date the securities exchange commission sec and the u s department of justice justice_department commenced investigations investigations of alleged violations of the securities exchange act by ivan boesky and drexel insiders and or employees as a result of the investigations in date the sec commenced a civil_action against drexel members of its high yield bond department and other related_persons alleging that those persons engaged in fraudulent conduct with respect to various securities transactions subsequently the justice_department informed drexel that it intended to seek an indictment against drexel unless drexel agreed to settle the proposed charges during that time drexel made frequent disclosures to its employees regarding the potential criminal charges denying that it was guilty of any wrongdoing in date as a result of the investigations and potential indictment drexel agreed to pay dollar_figure million in fines and restitution dollar_figure million of which was to provide a civil disgorgement fund to be distributed in accordance with a court- approved plan in date drexel entered into a formal plea agreement with the justice_department agreeing to plead guilty to six criminal charges thereafter during date michael milken head of drexel’s high yield bond department was indicted on counts of securities fraud and related charges mr milken resigned all positions that he held with drexel on date in date drexel paid dollar_figure million of the fines and restitution the investigations and related negative publicity market developments and the cost associated with the sale of its retail securities operation had a negative effect on drexel’s financial position during drexel however continued to engage in business throughout and into drexel responded to the difficulties facing it by increasing efforts to reduce its securities positions especially in high-yield securities and bridge loans pursuing alternative sources of financing and developing and considering different strategic options for its lines of business drexel developed a business plan that projected significant cuts in operating costs which were in addition to a large reduction of expenses in from levels drexel also completed a series of management changes that were designed to provide new leadership in key business areas despite the adverse developments affecting drexel it projected a profit for during date drexel’s cash_flow from operations was depressed and drexel experienced continuing difficulties in financing its operations relying upon the assets of subsidiaries to fund shortfalls drexel also sought new sources of financing to replace its commercial paper which was unattractive to buyers because of a lowered rating although drexel believed that it could utilize the excess net regulatory capital of its subsidiaries to finance its operations it was informed by the sec on date that it could not borrow any of the subsidiaries' funds without prior sec approval although the sec agreed to permit drexel to borrow funds from a subsidiary to pay off commercial paper maturing on date word of drexel’s liquidity problem spread through the market and some entities refused to trade with drexel drexel’s bankruptcy proceedings on date drexel was advised by the sec and the federal reserve bank of new york to file a petition pursuant to chapter ll of the bankruptcy code chapter drexel’s board_of directors agreed to commence a chapter case and on that date drexel filed a voluntary petition for relief pursuant to chapter in the u s bankruptcy court for the southern district of new york bankruptcy court beginning on the date of the bankruptcy filing drexel began to wind down certain of its affairs and operations and significantly reduced its operating_expenses after the petition was filed drexel began to consider alternatives for the ultimate resolution of its chapter case financial projections for drexel and its subsidiaries were prepared including sales values for assets and an analysis of liabilities the problems presented by growing litigation against drexel including many suits pursuant to the securities laws the need to resolve that litigation potential claims against drexel by the internal_revenue_service irs and the difficulty of quickly disposing of many of drexel’s assets at amounts near their book_value weighed against liquidation of drexel and indicated the need for a reorganization of drexel and an entity to manage drexel’s assets during date a committee of drexel’s creditors began an examination of drexel with a view to establishing bases for possible asset and claim recoveries the bankruptcy court set a deadline of date for filing proofs of claim against drexel but allowed the irs until date to file its proof_of_claim on account of all federal income and other taxes allegedly owed by drexel and its subsidiaries during a settlement agreement was reached between drexel its subsidiaries and the irs with respect to the irs' federal tax claims also during drexel reached a settlement with respect to the securities litigation claims made against it petitioner filed a timely proof_of_claim against drexel’s bankruptcy_estate petitioner’s claim was based on and was equal to the full face_amount of the note petitioner and other former drexel employees who had received notes in redemption of drexel shares were represented in the bankruptcy proceeding by a committee known as the equity committee during petitioner was informed by the equity committee that drexel might have committed technical violations of the employee retirement income security act erisa with respect to the shares and the note a claim pursuant to erisa was made against drexel’s bankruptcy_estate in connection with the subordinated notes held by petitioner and approximately big_number others and after negotiations the claims filed by petitioner and other former drexel employees similarly situated were treated as erisa claims as a result the priority of the claims of petitioner and other former drexel employees against drexel’s bankruptcy_estate was elevated drexel’s plan_of_reorganization plan assigned petitioner and other former drexel employees to dbl group class 6b pursuant to the plan members of that class were to receive marketable_securities known as certificates of beneficial_interest cbi’s in the dbl liquidating_trust trust and limited_partnership interests known as dpi-a’s the distributions to be made to members of group class 6b were based on the face_amount of each noteholder’s note in exchange for the distributions members of the class were to release their erisa claims petitioner voted to approve the plan on date the plan was confirmed by the bankruptcy court pursuant to the plan on that date petitioner received certain cbi’s and dpi-a’s all of which were valued at dollar_figure on date petitioner received certain additional cbi’s and a dpi-a all of which were valued at dollar_figure pursuant to a closing_agreement between drexel and the irs the distributions were treated as wage income for withholding and information reporting purposes a letter dated date sent to petitioner by the trust stated pursuant to the order of the bankruptcy court confirming the plan holders of securities issued under the plan are required to take positions on their tax returns consistent with the tax information provided by the trust and the other plan entities in accordance with the closing_agreement between drexel and the internal_revenue_service petitioner was issued forms w-2 reporting the and distributions as wages petitioners reported the distributions as ordinary_income on respectively their and federal_income_tax returns petitioners’ and federal_income_tax returns petitioners’ and federal_income_tax returns were prepared by a return preparer on their return petitioners reported a long-term_capital_gain with respect to the sale of the shares in the amount of dollar_figure claiming an amount_realized on the sale of dollar_figure and a basis of dollar_figure petitioners did not mention the note on the return because petitioner did not have adequate_records with respect to the shares he incorrectly estimated the basis claimed on the return petitioners did not elect to report the sale of the shares on the installment_method on their return on their federal_income_tax return petitioners reported a long-term_capital_loss with respect to the note in the amount of dollar_figure claiming an amount_realized of dollar_figure and a basis of dollar_figure on date petitioners mailed to the irs an amended federal_income_tax return reporting a capital_loss with respect to the sale of the shares by increasing the basis claimed for the shares from dollar_figure to dollar_figure petitioners subsequently filed an amendment to the amended_return claiming a basis of dollar_figure for the shares opinion the first issue we must decide is whether petitioners for taxable_year must recognize a capital gain2 pursuant to the installment_sale provisions of sec_453 on the disposition of the shares as a general matter an installment_sale is a disposition of property where one payment is to be received after the close of the year in which the disposition occurs sec_453 income from an installment_sale is to be taken into account using the installment_method unless a taxpayer elects not to have the method apply sec_453 d the installment_method requires gain from the disposition to be recognized for payments received in a taxable_year in the same proportion that the gross_profit realized or to be realized when payment is completed bears to the total_contract_price sec_453 respondent does not contest petitioners' characterization of their gain as capital_gain sec_453 provides in general --the term installment_sale means a disposition of property where at least payment is to be received after the close of the taxable_year in which the disposition occurs generally the election not to report a disposition of property on the installment_method is made by the due_date of the taxpayer’s return for the year in which the disposition occurs and in the manner prescribed by the appropriate tax forms for that return sec_15a_453-1 temporary income_tax regs fed reg date see also 92_tc_303 respondent contends that petitioner’s disposition of the shares falls squarely within the definition of an installment_sale and therefore petitioners must report gain pursuant to the installment_method on the disposition of the shares for the year of the sale to wit petitioners contend that the sale was not an installment_sale because no payment was to be received after the close of the year in which the disposition of the shares occurred as required by sec_453 petitioners contend that the note was not a payment as that term is used in sec_453 because sec_453 excludes from the definition of payment the receipt of an evidence_of_indebtedness of the person acquiring the property unless the purchaser’s evidence_of_indebtedness is payable on sec_453 states payment --except as provided in paragraph the term payment does not include the receipt of evidences of indebtedness of the person acquiring the property whether or not payment of such indebtedness is guaranteed by another person demand or is issued by inter alia a corporation and is readily_tradable sec_453 and the note was neither payable on demand nor readily_tradable petitioners argue that the only payment received with respect to the shares was the cash that they received from drexel during accordingly petitioners argue that they were not required to elect out6 of the installment_method in order to preclude its application to petitioner’s disposition of the shares although petitioners are correct in their contention that the note was not a payment within the meaning of the relevant sections because it was neither payable on demand nor readily_tradable petitioners simply misinterpret the code when they conclude that the transaction was not an installment_sale because the note was not a payment by excluding the receipt of a nondemand nonreadily tradable evidence_of_indebtedness from the definition of payment the installment_sale provisions treat sec_453 states purchaser evidences of indebtedness payable on demand or readily_tradable --receipt of a bond or other evidence_of_indebtedness which-- a is payable on demand or b is issued by a corporation or a government or political_subdivision thereof and is readily_tradable shall be treated as receipt of payment petitioners do not argue that they elected out of the installment_method as provided by sec_453 the actual payments made in satisfaction of such an obligation as payments when made consequently because the note provided for payments to be made after the close of the taxable_year during which the disposition of the shares occurred the transaction is an installment_sale within the meaning of sec_453 petitioners argue that the note became worthless during and for that reason the installment_sale provisions of sec_453 do not apply petitioners however have not shown that the note became worthless during the worthlessness of a debt is a question of fact 77_tc_582 a debt is considered worthless when there are reasonable grounds for abandoning any hope that the debt will be paid in the future estate of mann v united_states 731_f2d_267 5th cir although a taxpayer is not required to be an incorrigible optimist with respect to the collection of debts owed to him 274_us_398 neither must a taxpayer be a stygian pessimist riss v we also are not persuaded by petitioners' contention that requiring them to report the sale of the shares on the installment_method causes them to recognize income for taxable_year when the sale actually produced a loss as we discuss below to the extent they suffer an allowable loss petitioners may avail themselves of the provisions of sec_166 in the year that the note becomes worthless 97_tc_579 commissioner 478_f2d_1160 8th cir affg on this issue and remanding on another issue 56_tc_388 the decision must be made in the exercise of sound business judgment based upon as complete information as is reasonably obtainable 54_tc_239 citing 91_f2d_992 2d cir generally the taxpayer must show one or more identifiable events that demonstrate the worthlessness of the debt 97_tc_579 if the debtor is solvent in the sense that its assets exceed its liabilities ordinarily no bad_debt deduction is allowable to the creditor 22_tc_968 20_bta_171 although evidence demonstrating that the debtor is insolvent points to the conclusion that the debt is worthless see 12_tc_1184 insolvency is not conclusive evidence that a debt is worthless 59_tc_195 the fact that the credit of a debtor is not good and that it does not have sufficient cash or other quick_assets to pay its debts immediately does not necessarily make a debt worthless bennett v commissioner supra pincite 18_bta_928 even if a debtor is shown to be insolvent if it is still actively_engaged_in_business its insolvency does not necessarily establish the worthlessness of the debt 22_tc_959 consideration must be given to the debtor’s potential for improving its financial position 53_tc_491 affd 467_f2d_47 9th cir the mere belief of the creditor that the debtor is in bad financial condition is not adequate evidence that the debt is worthless 32_tc_104 affd in part and remanded on another issue 281_f2d_238 4th cir moreover the subjective good_faith opinion of the taxpayer that the debt is uncollectible standing alone is not sufficient evidence that the debt is worthless 50_tc_813 affd per curiam by an unreported order 9th cir date applying the foregoing cases we hold that the record in the instant case fails to establish that the note was worthless during several considerations support our conclusion we begin with the fact that drexel continued to engage in business throughout and into petitioner admitted at trial that based on its continued operations drexel seemed viable as a going concern drexel’s continued business operations through and beyond even though it may have been faltering indicate that the note did not become worthless during riss v commissioner t c pincite where a financially troubled company remains actively_engaged_in_business the potential ability to pay some of its debts may exist 27_tc_330 affd 253_f2d_928 3d cir we also consider the fact that drexel was current on its interest obligations throughout on august and date drexel made interest payments on the note a factor that weighs against worthlessness 871_f2d_64 7th cir affg tcmemo_1987_228 additionally we consider the fact that the record is devoid of any direct evidence of the worthlessness of the note although petitioner testified at trial that he observed certain events which he believed could have impaired drexel’s capital or its ability to do business such as the resignation of michael milken during date drexel’s payment of dollar_figure million in fines and restitution during date and a 216-point drop in the dow jones industrial average on date petitioner’s negative perceptions of drexel’s condition without more are inadequate to support a finding of worthlessness fox v commissioner supra pincite moreover general unfavorable circumstances have less to do with establishing worthlessness than specific facts regarding the debtor’s assets and the amount and validity of claims against it 14_tc_1282 petitioners argue that drexel itself viewed the note as worthless petitioners rely on the fact that the notation n a appears beneath the words market_value in monthly statements dated september and date as evidence of drexel’s affirmation that the note was worthless respondent contends that the notation does not establish worthlessness because there is no conclusive evidence of its meaning respondent posits that the notation might simply have meant that the market_value was not available because the note was not marketable we agree petitioners did not offer the testimony of a drexel employee or other credible_evidence as to the meaning of the notation consequently we do not find the notation to be persuasive evidence that the note was worthless petitioners also contend that drexel's insolvency during is shown by the allegations of drexel’s insolvency made in a complaint filed in a defendant class action by drexel against its employees for recovery_of alleged preferential and or fraudulent transfers however that complaint was admitted into evidence subject_to respondent’s objection to its relevance solely for the purpose of showing that the complaint was filed not for the purpose of allowing the hearsay statements made in the complaint to be admitted for the truth of the matters asserted in the complaint consequently we do not find that it has any bearing on the question of the worthlessness of the note we accordingly sustain respondent’s relevance objection petitioners’ brief makes the following statement about drexel’s financial condition on date drexel’s true financial condition as of december was -- and still is -- anyone’s guess however worthlessness is determined on the basis of objective standards dustin v commissioner t c pincite and a guess as to the debtor’s financial condition does not establish reasonable grounds for abandoning any hope that the debt will be paid in the future see estate of mann v united_states f 2d pincite petitioners cannot satisfy their burden_of_proof by simply showing that petitioner had a good_faith subjective belief that the note was worthless fox v commissioner supra pincite we accordingly sustain respondent’s determination for petitioners’ taxable_year petitioners alternatively argue that the note became worthless during and that they are therefore entitled to a bad_debt deduction pursuant to sec_166 for that year petitioners argue that drexel’s filing for protection pursuant to chapter on date was the single identifiable_event upon which the determination of the worthlessness of the note should be made petitioners argue that the size of the respondent determined the deficiency in petitioners’ federal_income_tax using a basis for the shares of dollar_figure which was also the amount claimed in petitioners’ initial amended_return for respondent however does not seek to modify that determination to take account of the basis of dollar_figure for the shares as reflected in a later amendment to the return claims made against drexel in relation to its assets shows that there was no hope that the note would be paid as respondent points out however a debtor’s petition in bankruptcy is not conclusive of a debt’s total worthlessness estate of mann v united_states supra pincite dallmeyer v commissioner supra pincite3 sec_1_166-2 income_tax regs the debtor may have assets remaining that will permit some amount to be paid to creditors 45_f2d_556 9th cir revg a memorandum opinion of this court dated date the question whether any of drexel’s assets would be available to pay the note depends upon the value of drexel’s assets the amount and validity of secured and priority claims filed and the cost of the bankruptcy administration and not solely on drexel’s financial history which ultimately led to its bankruptcy petition dallmeyer v commissioner supra pincite3 see also patten davies lumber co v commissioner supra pincite petitioners have failed to show the value of drexel’s assets the amount and validity of secured and priority claims filed and the cost of the bankruptcy administration indeed the record indicates to us that those factors could not be determined with any degree of certainty during such uncertainty precludes a conclusion that the note became worthless in that year dallmeyer v commissioner supra pincite during the process of making and evaluating claims against drexel was ongoing and the final deadline for claims was extended until the following year so that the irs could file its proof_of_claim many of the claims against drexel arose from securities litigation and the amount of drexel’s liability in connection with those claims could not be known until the litigation was settled or proceeded to judgment contrary to petitioners’ contention the size of the claims made against drexel are not necessarily probative of the state of its financial condition in for instance we note that the irs filed a federal tax claim against drexel in the amount of dollar_figure billion which apparently was settled for inter alia a payment of dollar_figure million in and a payment of dollar_figure million in interest over the next years finally drexel filed a petition for reorganization pursuant to chapter which absent evidence that the creditors have suggested dismissal often carries a strong presumption that the reorganization was not hopeless 126_f2d_588 2d cir see simon v commissioner tcmemo_1978_485 the record in the instant case indicates to us that the events that occurred in do not require a conclusion that all reasonable hope that the note would be paid at least in part could be abandoned in that year estate of mann v united_states supra pincite petitioner’s subjective perceptions of drexel’s financial condition on date are insufficient to support petitioners’ claim that the note became worthless during fox v commissioner t c pincite we have considered petitioners' remaining arguments and find them to be without merit accordingly we hold that petitioners have failed to prove that the note became worthless during the final issue we consider is whether petitioners are liable for the accuracy-related_penalty provided by sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax that is attributable to inter alia negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including failure to exercise due care failure to do what a reasonable person would do under the circumstances or failure to keep adequate books_and_records sec_6662 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard of the code or the temporary and final regulations issued pursuant to the code sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalty does not apply to any portion of an underpayment with respect to which it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s efforts to assess the proper tax_liability id an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the knowledge and experience of the taxpayer may also indicate reasonable_cause and good_faith id petitioners must establish error in respondent’s determination that they are liable for the penalty provided by sec_6662 rule a 104_tc_352 we conclude however that petitioners are liable for the penalty although petitioners employed a tax_return_preparer to complete the return they admit that they did not give complete information to the preparer concerning the sale of the shares and acknowledge their responsibility for the errors in the return in reporting the sale on their return petitioners included only the cash received dollar_figure and claimed a basis of dollar_figure which petitioner admitted at trial was incorrect petitioners also admit that they did not correctly report the basis of the shares because petitioner did not have adequate_records petitioner testified that he considered the basis claimed on the return to be the basis in the first group of shares that he had purchased in petitioner thus apparently reported the sale of the shares as involving only a portion of the shares even though all big_number of the shares were redeemed by drexel in petitioners contend that they eventually were able to correct the erroneous basis claim in their return by filing an amended_return in but petitioners concede that the amended_return was not filed until after respondent issued the statutory notice determining the deficiencies in the instant case furthermore petitioners did not properly elect out of the installment_method for purposes of reporting the sale of the shares nor did they properly report the sale on that method petitioners claim that petitioner made a good_faith effort to ascertain the worthlessness of the note and that his effort should be sufficient to show that he was not negligent however petitioner’s conclusion as to the worthlessness of the note was based on little other than his subjective opinion which is insufficient to sustain a deduction fox v commissioner t c pincite on schedule d of their return petitioners reported a long-term_capital_loss with respect to the note in the amount of dollar_figure calculated by subtracting the face_amount of the note dollar_figure from a basis of dollar_figure petitioners’ basis in the shares was only dollar_figure petitioners have not attempted to explain how they established the claimed basis in the note or to otherwise justify the amount and nature10 of the loss claimed petitioners argue that the note became worthless during however the code provides for the treatment of a worthless_debt as a deduction sec_166 or in the case of a nonbusiness_bad_debt as a short-term_capital_loss sec_166 petitioners have not attempted to reconcile their argument with the position taken on their return based on the foregoing we sustain respondent’s determination that petitioners are liable for the penalty provided by sec_6662 to reflect the foregoing decision will be entered for respondent
